UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 20-6437


MARCUS BARBEE,

                   Plaintiff - Appellant,

             v.

MAJOR ANDERSON, Correctional Officer; M. D. NAPIER, Correctional Officer;
J. L. THOMPSON, Correctional Officer; JOSEPH ELY, Unit Manager; B. K.
MCCRAY, Correctional Officer; W. C. COLLINS, Correctional Officer; T. L.
SPEARS, Correctional Officer; M. E. ROBINSON, Correctional Officer; FRANKS,
H/O; LT. J. G. BRYANT; B. MULLINS, M.D.; C. MORGAN, LPN; WARDEN
MANIS,

                   Defendants - Appellees,

             and

SGT. JOHN DOE; JANE DOE, Nurse (2),

                   Defendants.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Elizabeth Kay Dillon, District Judge. (7:19-cv-00306-EKD-JCH)


Submitted: October 14, 2021                              Decided: November 8, 2021


Before NIEMEYER and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
Marcus Barbee, Appellant Pro Se. Nathan Henry Schnetzler, FRITH, ANDERSON &
PEAKE, PC, Roanoke, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Marcus Barbee appeals the district court’s order denying relief on his 42 U.S.C.

§ 1983 complaint. Limiting our review of the record to the issues raised in Barbee’s

informal brief, see 4th Cir. R. 34(b), we find no reversible error. Accordingly, we affirm

the district court’s order. Barbee v. Anderson, No. 7:19-cv-00306-EKD-JCH (W.D. Va.

Mar. 12, 2020). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                            3